DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 03 September 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19, as renumbered, are pending and examined.

Claim Objections
In the claims submitted 03 September 2020, no claim 9 is present.  As a result, Claims 10-20 are renumbered to Claims 9-19, respectively.  Claim dependency is adjusted so that dependency remains as provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2: The system of claim 1, further comprising the one or more actuators, each of the one or more actuators associated with a discrete stair lift (indefinite because a written “each…actuator” is associated with all of the “discrete stairs”; the examiner suggests, “a respective one of the….actuators being associated with a respective one of the discrete stair lifts” or equivalent) of the plurality of discrete stair lifts, each of the one or more actuators comprising: 
a motor to receive at least one of the actuator signals (indefinite as written in that it is unclear how a motor receives a signal as opposed to a type of receiver associated with the motor); and 
a screw drive coupled to the motor and configured to raise or lower the discrete stair lift in response to activation of the motor.  

Claim 3: The system of claim 1, wherein the processor is configured to: 
determine a size and speed of an entity moving toward the staircase based on the sensor signals; 
determine the entity is one of a pet or a toddler based on one or more of the size or the speed (indefinite as to how speed and size can determine the difference between a human or pet, as both can be substantially similar in size and move a relatively similar speeds); and 
automatically adjust elevations of one or more of the plurality of discrete stair lifts of the staircase to present a barrier to the pet or the toddler.  

Claim 10: The system of claim 1, wherein the sensor signals correspond to a gesture (indefinite as to the metes and bounds of what constitutes a “gesture” as claimed, as virtually any movement could constitute a gesture).  

Claim 12: The system of claim 11, wherein each of the one or more actuators associated with a discrete stair lift of the plurality of discrete stair lifts (indefinite for the same reasons provided in claim 2 above).  

Claim 13: The system of claim 11, wherein the processor is configured to: 
determine one or more parameters (indefinite as to the scope of “parameters” as this is virtually open ended) associated with an entity moving toward the staircase based on the sensor signals; 
classify the entity based on the one or more parameters (indefinite as to the metes and bounds of what constitutes “classify”); and 
automatically adjust elevations of one or more of the plurality of discrete stair lifts of the staircase in response to classifying the entity.  

Claim 18: The system of claim 17, wherein the selected operation comprises one or more of a platform lift operation, a discrete stair lift operation, and a security operation (indefinite as to the metes and bounds of what constitutes these respective operations).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teglia (U.S. Publication 2019/0308847).

Claim 1: Teglia discloses a system comprising: 
an input/output (I/O) interface configured to receive data from one or more sensors and to provide control signals to one or more actuators (paragraphs [0034] and [0037] note sensors may be used to detect the presence of a user and start the lifting device); 
a processor coupled to the I/O interface (inherent to detect and send signals for controlling the device); and 
a memory accessible to the processor, the memory storing instructions that, when executed, cause the processor to: 
receive sensor signals from the one or more sensors; and 
send actuator signals to the one or more actuators (Figs. 6 and 7) to control movement of a plurality of discrete stair lifts of a staircase based on the received sensor signals (the memory would be inherent due to the programming to control the system as disclosed in the system, and as disclosed, the sensors assist in controlling the actuators; see Figs. 2a-2f which show the actuators being independently controlled).  

Claim 2: Teglia discloses the system of claim 1, further comprising the one or more actuators (Figs. 6 and 7), each of the one or more actuators associated with a discrete stair lift of the plurality of discrete stair lifts (as exemplified in Fig. 3), each of the one or more actuators comprising: 
a motor (42) to receive at least one of the actuator signals (which detect the presence of a used); and 
a screw drive (paragraph [0030])coupled to the motor and configured to raise or lower the discrete stair lift in response to activation of the motor (as disclosed).  

Claim 9: Teglia discloses the system of claim 1, wherein the processor is configured to: 
determine an object to be moved via the staircase based on the sensor signals (as disclosed in paragraph [0034]); and 
automatically adjust elevations of one or more of the plurality of discrete stair lifts of the staircase to provide a virtual platform to carry the object from a first elevation to a second elevation (as shown in Figs. 2a-2f and paragraph [0034] notes it may be automated).  

Claim 10: Teglia discloses the system of claim 1, wherein the sensor signals correspond to a gesture (using the broadest reasonable interpretation in light of applicant’s specification, the gesture could result in activation of the pressure sensor disclosed in paragraph [0034]).  

Claim 11: Teglia discloses a system comprising: 
one or more sensors (paragraph [0034]); 
one or more actuators (Figs. 6 and 7); 
a processor coupled to the one or more sensors and to the one or more actuators (inherent in order to be able detect the sensor and control the system); and 
a memory accessible to the processor (inherent in order to be able to perform the desired function via programming), the memory storing instructions that, when executed, cause the processor to: 
receive sensor signals from the one or more sensors, the sensor signals indicative of movement relative to a staircase comprised of a plurality of discrete stair lifts (as shown in Figs. 2a-2f); 
send actuator signals to the one or more actuators to control movement of a plurality of discrete stair lifts of a staircase based on the sensor signals (paragraph [0034]).  

Claim 12: Teglia discloses the system of claim 11, wherein each of the one or more actuators associated with a discrete stair lift of the plurality of discrete stair lifts (as exemplified in Fig. 3).  

Claim 13: Teglia discloses the system of claim 11, wherein the processor is configured to: 
determine one or more parameters associated with an entity moving toward the staircase based on the sensor signals (e.g. the sensor); 
classify the entity based on the one or more parameters (e.g., presence or absence via the sensor); and 
automatically adjust elevations of one or more of the plurality of discrete stair lifts of the staircase in response to classifying the entity (paragraph [0034]).  




Claim 17: Teglia discloses a system comprising: 
a staircase comprising a plurality of discrete stair lifts (see e.g., Fig. 3), each discrete stair lift including one or more actuators (see Figs. 6 and 7, and exemplified in Figs. 2a-2f) responsive to control signals (pressure sensor as disclosed in paragraph [0034]) to raise or lower the discrete stair lift from a first elevation to a selected elevation (as shown); 
a control system comprising: 
a plurality of sensors (the pressure sensors); 
an input/output (110) interface coupled to the one or more actuators of the plurality of discrete stair lifts and to the plurality of sensors (as would be necessary to receive the signal from the sensor and send the command to actuate the actuator); 
a processor coupled to the I/O interface (as would be required to receive and process the signal); and 
a memory accessible to the processor, the memory storing instructions that, when executed, cause the processor to: 
receive sensor signals from one or more of the plurality of sensors; 
determine a selected operation of a plurality of operations based on the received sensor signals; and 
selectively send the control signals to the one or more actuators to control movement of one or more of the plurality of discrete stair lifts to provide the selected operation (the memory and instructions would be inherent via programming of the system to operate based on the presence or absence of a user via the pressure sensors).  

Claim 18: Teglia discloses the system of claim 17, wherein the selected operation comprises one or more of a platform lift operation, a discrete stair lift operation, and a security operation (as shown in Figs. 2a-2f).  


Allowable Subject Matter
Claim 3-8, 14-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, the issues addressed under 35 USC 112(b) above with respect to Claims 3 and 4 must also be addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Ribas (U.S. Publication 2013/0168189), Malitskiy (U.S. Patent 9,874,007), Pingel (U.S. Patent 5,802,773), Sircovich (U.S. Publication 2005/0241247), Ghazanfari (U.S. Publication 2018/0244500), Dieban (U.S. Patent 4,633,625), Lupher (U.S. Publication 2021/0061617 – common inventor with the present application) and Vanderburgh (CA 2 661 101).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649